FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 5/23/2022 have been fully considered but they are not persuasive. The Remarks states that the combination of Tomlin and Huang does not teach wherein the completion message indicates to the host that the storage command is to either retired or resubmitted to the submission queue, as recited in amended claims 1, 6, and 14.  However, the Examiner respectfully disagrees.  Tomlin discloses handling an error by reporting the error to a host system and resubmitting the command for execution (para. 20).  In other words, Tomlin fully discloses wherein the completion message indicates to the host that the storage command is to either retired or resubmitted to the submission queue, as recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0079824 to Tomlin et al. (hereinafter “Tomlin”) in view of U.S. Patent Pub. No. 2015/0378605 to Huang (hereinafter “Huang”).

Tomlin discloses:
1. An apparatus, comprising:
a non-volatile memory media (Fig. 4, NAND devices 416); and
a storage controller (Fig. 4, NVMe controller 412) configured to:
fetch a storage command from a host (paras. 21-22 – queue DMA 512 of NVMe controller 412 fetches host storage commands);
determine a fetch error as a result of fetching the storage command (para. 24 and Fig. 6, step 610– block experiences error);
determine a command identifier (CID) for the storage command associated with the fetch error (para. 24 – error message includes command identifier for the command that experienced the error); and
send a completion message to the host, the completion message comprising an error status code (paras. 25-26 and Fig. 6, step 622), wherein the completion message indicates to the host that the storage command is to be either:
retired; or
resubmitted to the submission queue (para. 20 – firmware 120 reports errors to host and resubmits command for execution).

	Tomlin does not disclose expressly:
fetch a storage command from a submission queue of a host, the submission queue having a submission queue identifier (SQID);
determine a fetch error in response to receiving a Transport Layer Packet (TLP) error;
the completion message comprising the SQID and the CID to uniquely identify the storage command of the submission queue associated with the submission queue fetch error.

	Huang teaches:
fetch a storage command from a submission queue of a host, the submission queue having a submission queue identifier (SQID) (paras. 69, 73 and Fig. 7 – Q_ID included in NVMe frame);
determine a fetch error in response to receiving a Transport Layer Packet (TLP) error (paras. 80, 83 – low bits of completion queue entry indicate packet CRC error);
the completion message comprising the SQID and the CID to uniquely identify the storage command of the submission queue associated with the submission queue fetch error (para. 73 and Figs. 7-8 – Q_ID and CMD_ID include in NVMe frame).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Tomlin by including NVMe frame values and determining packet errors, as taught by Huang.  A person of ordinary skill in the art would have been motivated to do so because, in one embodiment, Tomlin discusses using NVMe standard, which includes submission queue identifiers and command identifiers in the NVMe frame, as discussed by Huang (para. 73 and Fig. 7).  In addition, Huang teaches that packets may be dropped due to data corruption (para. 83).  Therefore, it would have been obvious to combine Huang with Tomlin, in order to detect packet errors, and ensure reliable transmission of I/O commands, as stated by Huang (para. 83).

	Modified Tomlin discloses:
2. The apparatus of claim 1, wherein the storage controller is configured to determine the command identifier based on a command identifier allocation model (Tomlin – para. 22 and Fig. 2 – command processor 514 assigns a command identifier to each host command).

6. A system, comprising:
a host (Tomlin – Fig. 4 – storage drive 400 connected to host);
a Peripheral Component Interconnect Express (PCIe) bus (Huang – paras. 46, 67, Fig. 5 – controllers may include PCIe interface, which necessitates a PCIe bus);
a storage device coupled to the host by way of the PCIe bus (Tomlin – Fig. 4, solid state storage drive 400), the storage device comprising:
non-volatile memory media (Tomlin – Fig. 4, NAND flash memory devices 416); and
a storage controller configured to communicate with the host over the PCIe bus using a Non-Volatile Memory express (NVMe) protocol (Tomlin – Fig. 4, NVMe controller 412), the storage controller comprising:
a PCIe medium access control (MAC) and physical layer (PHY) interface (Huang – para. 67-68 and Fig. 5);
a command fetcher configured to fetch a storage command from the host (Tomlin – para. 22 – queue DMA 512 fetches host commands);
a queue manager configured to manage a submission queue identifier (SQID) (Huang – para. 72 and Fig. 6 – submission Q manager and queue arbiter) and to determine a submission queue fetch error in response to receiving a Transport Layer Packet (TLP) error as a result of fetching the storage command (Tomlin - para. 24 and Fig. 6, step 610 and Huang - paras. 80, 83);
a command identifier tracker configured to determine a command identifier (CID) for the storage command associated with the submission queue fetch error, the command identifier based on a command identifier allocation model (Tomlin – para. 22, Fig. 2 and Huang – para. 73); and
wherein the queue manager is configured to post a completion message to the host, the completion message comprising the SQID and the CID and configured to uniquely identify the storage command of the submission queue associated with the submission queue fetch error (Tomlin - paras. 25-26 and Fig. 6, step 622 and Huang - para. 73 and Figs. 7-8), wherein the completion message indicates to the host that the storage command is to be either:
	retired; or
resubmitted to the submission queue (Tomlin – para. 20).

10. The system of claim 6, wherein the Transport Layer Packet (TLP) error comprises an uncorrectable packet error (Huang – para. 80).

11. The system of claim 6, wherein the queue manager is configured to retry fetching the storage command in response to the submission queue fetch error (Huang – para. 83).

13. The system of claim 6, wherein the submission queue fetch error comprises a PCIe Express Transport Layer Protocol fetch error (Huang – para. 80).

14. A method, comprising:
attempting to fetch a storage command from a submission queue of a host (Tomlin – para. 22 – queue DMA 512 fetches host commands), the submission queue having a submission queue identifier (SQID) (Huang – para. 73 and Fig. 7-8);
detecting a submission queue fetch error as a result of attempting to fetch the storage command (Tomlin - para. 24 and Fig. 6, step 610 and Huang - paras. 80, 83);
determining a command identifier (CID) for the storage command associated with the submission queue fetch error (Tomlin – para. 22, Fig. 2 and Huang – para. 73); and
posting a completion message to the host, the completion message comprising the SQID and the CID to uniquely identify the storage command of the submission queue associated with the submission queue fetch error (Tomlin - paras. 25-26 and Fig. 6, step 622 and Huang - para. 73 and Figs. 7-8), wherein the completion message indicates to the host that the storage command is to be either:
retired; or
resubmitted to the submission queue (Tomlin – para. 20).

Allowable Subject Matter
Claims 3-5, 7-9, 12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/           Primary Examiner, Art Unit 2113